Citation Nr: 0910811	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent neck pain 
(neck pain), to include as secondary to her service-connected 
lumbar spine disorder and migraine headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1993 to 
November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded her claim for service connection for 
recurrent neck pain in October 2008 for additional 
development and consideration.


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's neck disability was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to her service-
connected lumbar spine and migraine headache disorders.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006, 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in March 2004, May 2004, February 2006 and 
October 2008:  (1) informed the Veteran of the information 
and evidence not of record that was necessary to substantiate 
her claim; (2) informed her of the information and evidence 
that VA would obtain and assist her in obtaining; 
and (3) informed her of the information and evidence she was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As well, the RO and the AMC complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and the AMC complied with the requirements in Dingess when it 
sent VCAA notice letters in May 2006 and October 2008 
discussing the downstream disability rating and effective 
date elements of the claim and then went back and 
readjudicated the claim in the February 2008 and December 
2008 supplemental statements of the case (SSOCs).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, even if arguably there is any deficiency in the notice 
to the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  She has been represented 
throughout her appeal by an accredited veteran's service 
organization, Veteran's of Foreign Wars (VFW), which 
presumably is knowledgeable of the requirements for her to 
establish her entitlement to service connection for a neck 
disorder.  Indeed, they made arguments in several statements 
directly addressing the requirements for obtaining this VA 
benefit.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2007) and 38 C.F.R. § 3.159(c) 
(2008).  This included providing a VA compensation 
examination in January 2008 and an addendum in October 2008, 
to determine the etiology of her neck disorder is 
attributable to service, to include her service-connected 
lumbar spine and migraine headache disorders.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

II.  Whether the Veteran is Entitled to Service Connection 
for Neck Pain, to Include as Secondary to her Service-
Connected Lumbar Spine and Migraine Headache Disorders

The Veteran claims that her neck disorder is a result of her 
military service, or, on an alternative theory of secondary 
service connection, was either caused or aggravated by her 
lumbar spine and migraine headache disorders - which are 
already service connected.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Degenerative disc disease (DDD) (i.e., arthritis), may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition, disability that is proximately due to or results 
from another disease or injury for which VA granted service 
connection shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  Also, when aggravation 
of a Veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, VA 
shall compensate him or her for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The first and perhaps most fundamental requirement for any 
service-connection claim, regardless of whether it is 
predicated on directive, presumptive, or secondary service 
connection, is competent evidence of the existence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it).  
Here, the Veteran has a current diagnosis of cervical disc 
disease with radiculopathy and lumbar disc disease (the 
latter of which, as mentioned, already has been service 
connected).  And her neck pain is listed as a problem 
associated with this diagnosis.  See, e.g., her January 2008 
VA Compensation and Pension Examination (C&P Exam) report.  
See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) (indicating that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

Therefore, the determinative issue is whether the veteran's 
recurrent neck pain is related to her military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran at first asserted a theory of 
direct causation for linking her current neck pain to her 
military service.  The record shows that, while in service, a 
physician examined her in response to complaints of neck pain 
in March 1996.  The diagnosis was muscle strain.  Also in 
September 1996, while still in service, a physician examined 
her again for neck pain and the diagnosis related her neck 
pain to tension headaches.  So the record shows she 
experienced neck pain while in service.

However, under a theory of direct causation, in order to be 
entitled to service connection, the record must also contain 
competent medical evidence linking the neck pain she 
experienced during service to her present-day neck pain.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As she 
makes no assertion that there was any aggravation of a pre-
existing condition during service, and the record shows that 
her onset of neck pain was while in service, insofar as 
direct causation is concerned, the inquiry focuses on the two 
in-service occurrences of neck pain.

In the February 2008 supplemental statement of the case 
(SSOC) that considered the results of the January 2008 C&P 
Exam, among other evidence, the RO continued to deny the 
Veteran's claim - concluding she still was not entitled to 
service connection for her neck pain because "the evidence 
of record does not show that this condition is related to 
[her military] service."

The January 2008 VA C&P Exam report indicates the examination 
was specifically conducted in consideration of neurological 
disorders.  In the report, the examiner is specifically asked 
to opine as to whether the Veteran's neck pain is "due to or 
a result of neck pain treated in service."  The examiner 
opined that the Veteran's neck pain "is less likely as not 
(less than 50/50 probability) caused by or a result of neck 
pain treated in [service]."  In coming to this opinion, the 
report states that the examiner reviewed the Veteran's 
service medical records (SMRs), but not her private medical 
records or VA medical records.  The examiner, however, in 
discussing the rationale of the opinion specifically notes 
the Veteran's two in-service incurrences - the March 1996 
muscle strain and the September 1996 neck pain that was 
diagnosed and attributed to her tension headaches.  The 
examiner also notes that the Veteran's separation physical in 
1999 was unremarkable for complaints of neck pain and that, 
following service, her next complaint of neck pain was in 
March 2003.

Based on the January 2008 examiner's findings, there also is 
no objective clinical indication of neck pain, certainly not 
to a compensable degree of at least 10-percent disabling, 
within the one-year presumptive period following the 
conclusion of the Veteran's military service or, indeed, even 
for more than 3 years after service.

The Veteran and her representative make numerous arguments as 
to why her current neck pain is attributable to her military 
service.  And, importantly, they do not limit their arguments 
to a theory of direction causation.  In the May 2008 VA Form 
646, for example, in arguing for service connection for the 
Veteran's recurrent neck pain, the Veteran's representative 
makes note of the Veteran's other spinal and neurological 
disorders and states that "[i]t is not unknown and widely 
accepted [in] treatises that like and similar body systems 
work upon each other as well as in unison with each other."  
Furthermore, the Veteran's representative asserts that 
"[a]ll these service[-]connected conditions have one thing 
in common, the 'spine.'"

While the Board realizes that neither the Veteran nor her 
representative is competent to provide either a medical 
diagnosis or etiological opinion relating to her neck pain, 
the arguments in the representative's VA Form 646 are 
tantamount to a claim for secondary service connection for 
the neck pain as due to either of the service-connected 
neurological disorders - namely, the lumbar disc disease with 
associated radiculopathy (decreased sensation in the left 
lower extremity) or the migraine headaches.  See EF v. 
Derwinski, 1 Vet App 324 (1991) (VA adjudicators must 
consider all potential basis of entitlement reasonably raised 
by the record).

As such, the Veteran still may establish her entitlement to 
service connection for neck pain if there is competent 
medical evidence otherwise linking this condition to her 
military service, including by way of her already service-
connected lumbar spine and migraine headache disorders.  See 
38 C.F.R. § 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (medical nexus requirement for service connection 
consists of a link between current disability and an 
identifiable in-service disease or injury).

As mentioned earlier, the Board remanded this claim to the 
AMC for an addendum by the same VA physician who examined the 
Veteran in January 2008 to make this important determination.  
The October 2008 addendum by the same VA examiner (M.P.K., a 
nurse practitioner), reviewed the Veteran's private medical 
records, service treatment records (STRs) and VA treatment 
records.  Based on this review, the examiner opined that her 
cervical disc disease is less likely as not (less than 50/50 
probability) caused by or a result of her service connected 
lumbar spine and migraine headache disorders.  This examiner 
explained that her cervical disc disease is not related to 
service because although she had neck pain in March 1996 from 
rough dancing, diagnosed as muscle strain of the trapezius 
and complained of neck pain and headaches in September 1996, 
she did not complain of neck pain on her separation 
examination in October 1999 and there is no notation of neck 
pain until she received this diagnosis again in March 2003.  
Moreover, while headaches can come from cervical disc disease 
and neck pain generally can be precipitated by migraine and 
back pain or vice versa; in her case, her neck pain is not 
aggravated because the frequency and duration of her 
headaches or neck pain has not changed after a review of her 
medical history.  This examiner also noted her involvement in 
a motor vehicle accident in October 2008 which was implied as 
a possible cause of her current neck pain.

In the March 2009 statement, her service representative 
contends that the nurse practitioner who conducted the VA 
examination in January 2008 and the October 2008 VA addendum 
was not qualified to render a medical opinion in this case 
and that VA should remand this case again for another 
examination by an appropriate medical expert.  Regarding the 
Veteran's assertion that the examiner was a physician's 
assistant and not a physician, the Court has directly 
addressed arguments of this kind when it held that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical 
evidence" under § 3.159(a) (1)."  Cox v. Nicholson, 20 Vet. 
App. 563 (2007) (finding that VA satisfied its duty to assist 
by providing a medical examination performed by a nurse 
practitioner).  Therefore, the Board finds that the January 
and October 2008 VA nurse practitioner's examination reports 
are competent medical evidence.  Further, the reported 
findings in the examination reports are sufficiently detailed 
with recorded history, clinical findings, pertinent diagnoses 
and opinions.  Additionally, the evidence does not 
demonstrate that the examination was in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the Veteran's neck pain.  As such, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.

The Veteran's assertions also have been taken into account.  
However, as a layman, she does not have the necessary medical 
training and/or expertise to give a probative opinion on the 
recurrent nature of her neck condition since service and its 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  She is 
competent to attest to symptoms she has personally 
experienced, both during service and during the years since 
her discharge, but she is not competent to provide a 
diagnosis or findings with respect to such symptoms - 
including in terms of determining whether there is an 
etiological link between her current neck pain and her 
military service or her service-connected lumbar spine and 
migraine headache disorders.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Thus, there is no indication of a chronic neck condition in 
service, or within the one-year presumptive period following 
service, or evidence otherwise suggesting this condition - 
first diagnosed more than 3 years after service - began 
during service, within one year after, or was caused or 
aggravated by the service-connected lumbar spine and migraine 
headache disorders.  Accordingly, there is no competent 
evidence directly linking this condition to the Veteran's 
military service or secondarily to her lumbar spine and 
migraine headache disorders.  Moreover, since, for the 
reasons and bases discussed, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in her favor, and VA must deny her claim.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for a neck disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


